As filed with the Securities and Exchange Commission on May 19, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 03758 MATRIX ADVISORS VALUE FUND, INC. 747 Third Avenue, 31st Floor, New York, NY 10017 David A. Katz 747 Third Avenue, 31st Floor New York, NY 10017 1 (800) 366-6223 Copies to: Carol Gehl Godfrey & Kahn, S.C. 708 N. Water St. Milwaukee, WI 53202 Date of fiscal year end: June 30, 2015 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. Matrix Advisors Value Fund, Inc. Schedule of Investments March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.6% Bank (Money Center): 3.7% JPMorgan Chase & Co. $ Bank (Processing): 3.6% State Street Corp. Bank (Regional): 3.3% BB&T Corp. Bank (Super Regional): 3.7% Wells Fargo & Co. Beverages: 2.1% PepsiCo, Inc. Biotechnology: 2.5% Gilead Sciences, Inc. * Chemicals: 1.8% EI du Pont de Nemours & Co. Computer and Peripherals: 2.7% Hewlett-Packard Co. Computer Software and Services: 7.6% Microsoft Corp. Symantec Corp. Teradata Corp. * Diversified Operations: 3.2% Johnson Controls, Inc. Drug (Generic): 3.4% Teva Pharmaceutical Industries, Ltd. - ADR Drug Store: 2.4% CVS Health Electrical Component: 3.7% TE Connectivity Ltd. Financial Services: 5.2% American Express Co. Capital One Financial Corp. Household Products: 3.1% The Procter & Gamble Co. Insurance (Diversified): 3.4% MetLife, Inc. Machinery: 2.4% Caterpillar, Inc. Manufacturing - Miscellaneous: 3.6% Eaton Corp Plc Medical Supplies: 7.7% Hologic, Inc. * Johnson & Johnson Zimmer Holdings, Inc. Oil & Gas Services: 3.4% Schlumberger Ltd. Oil/Gas (Domestic): 3.5% California Resources Corp. Devon Energy Corp. Petroleum (Integrated): 2.8% Chevron Corp. Petroleum (Producing): 5.2% ConocoPhillips Occidental Petroleum Corp. Precision Instruments: 2.6% Thermo Fisher Scientific, Inc. Restaurants: 2.7% McDonald's Corp. Securities Brokerage: 3.9% Morgan Stanley The Charles Schwab Corp. Telecommunications (Equipment): 6.4% Cisco Systems, Inc. QUALCOMM, Inc. TOTAL COMMON STOCKS (Cost $53,057,636) $ SHORT TERM INVESTMENTS - 0.0% Fidelity Institutional Money Market Portfolio TOTAL SHORT TERM INVESTMENTS (Cost $10,154) $ TOTAL INVESTMENTS (Cost $53,067,790): 99.6% Other Assets in Excess of Liabilities: 0.4% TOTAL NET ASSETS: 100.0% $ * Non-Income Producing ADR - American Depository Receipt The cost basis of investment for federal income tax purposes at March 31, 2015, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayments speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the company's own assumptions about the assumption a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2015: Description Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total Equity Common Stock * $ $
